OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS

                         OFFIC~W"~OJl)0!:,q~\JCE.--~:y.·.oL.~.T.(/).A·T.' o~?'olHF'osrAGE»PITNEYsowes
                                                                              flt.
                         STATE OF TEXAS A"'~:~:;:... .                              {(~~I ~~IJ~~
                         PENALTV FOR V:'r:;:'f,\~~;~~~ . ·                          ~ ==                    s
                         PRIVATE usE .,:f~':,.J""m~~ 4...~  ·-·"" ..
                                                                          h ·
                                                                           .
                                                                                   ziP
                                                                                   02 m
                                                                                       78701
                                                                                             s (0)(0)(0).~®
                                                                                     ...       .         . 0001401623MAY. 20. 2015.

                                                                                                   ''
                                                                                                    ."        WR-83,290-01
                                                                                                    Corp~s has been received


,('                                               DOMINIQUE DEBOS;\ ,,                                  :~A:el Acosta, Clerk :/
I

           ~   /          •\ i
                                       ;~'.



                                      .i
                                                  CLEMENTS UNIT -
                                                  9601 SPUR 591
                                                                                       TO~ # 15 4~ >~·
                                                                                           .
                                                                                                                              ..
                                                                                                              ·.... · .;~:· · ·          ~-
                                                                                                                                             ~\~:\
                                                                                                                ·:/~~
                                                                                                        /s lf o\_/
                                  )                AMARILLO, TX 79107-9606                                                               \

    ~-         .
                                                                                                   \\·                                         'i

      -   ---..~   ...   --~·~
                                              .......... ,_   ......   ;~ ...   i-                                                ;;:-